Case 7:20-cv-00115-DC Document1 Filed 05/11/20 Page 1 of 7E | | fe D

Pro Se 15 (Rev_ 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

MAY 11 2020

UNITED STATES DISTRICT COURT ger. us. pistRICT COURT
WESTERN OgEpRICT OF TEXAS

for the
BY DEPUTY CLERK

We te Jistrict of TbAS
Al (ad Ak) ) Division

Case No. Mo: 20-cw-II5

(to be filled in by the Clerk's Office)

Jury Trial: (check one) ao No

  

Litt Hen / 4 Mea! Darvel

)
)
)
Plaintiffs)’ )

(Write the full name of each plaintiff who is filing this complaint,
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-\V- )
)
)
)
)
)
)
)

elPi Z LAV Alp tht Devt 4 ge sie:

SHARON Drtehl) TINA Goere RTH

 

" Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule. papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor: or a complete financial account
number. A filing may include on/y: the last four digits of a social security number: the vear of an individual's
birth; a minor’s initials: and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6
 

Case 7:20-cv-00115-DC Document1 Filed 05/11/20 Page 2 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner

 

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff namedan "gomplaint. Attach additional pages if
needed.

Name Ms EU, y oats
Address At. (Dh ag éZ_ “
pease” Pe T7Zes

 

 

 

City State Zip Code
County CeJt R
Telephone Number 4437- $55 - SCSO2 7
E-Mail Address M/A

 

7

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1 ‘ x VY. hy, A
Name pele) Frew2ees

Job or Title (if known) /" Sat; L has (4 Drestagbo. ; Ly
Address 25e> Ss. St 14 : SoS o

OPtFsAe — ! TF POL?

 

 

 

 

 

 

City State ” Zip Code
County S CT Af
Telephone Number 432- 3365-3250 __
E-Mail Address (if known) Li ke _
7

Individual capacity (AOrtciat capacity
Defendant No. 2

Name KE Dew / WEUBTL Pies? heme YK

 

 

 

 

 

Job or Title (if known) Z- J ’ Cc es wat Ln Les va ACS Ay vr
Address QSsec S. Spit g - srt
DRESS; ‘0%. 79762
"City State Zip Code
County Le <7 PR.
Telephone Number 4/22- $3S-JZeSe -

 

 

E-Mail Address (if known)

ytectividua capacity [ -erficial capacity

Page 2 of 6
Case 7:20-cv-00115-DC Document1 Filed 05/11/20 Page 3 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
Rane
Defendant No. 3

Name SHhieen Dutez
Job or Title (if known) DRE; pDett Efe.

 

 

 

 

 

 

 

 

Address 65BF West 420)
ODESS4- _ TE 72763
City State Zip Code
County ZeTore
Telephone Number WM LPARAM
E-Mail Address (if known) AW /, ‘b—
Z

ndividual capacity [ ] Official capacity

Defendant No. 4

Name Tine (x jl. fe RTH

 

 

 

 

 

Job or Title (if known) (Pte Peal ¢/a
Address E09 Wesy- 2N> ,
XYSSA— 1 FI7ES
City State Zip Code

County CE bh _
Telephone Number hf ar
E-Mail Address (if known) WY AO _

4G
ot individual capacity (_] Official capacity

II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

    
 

ederal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Ler, Dee. [Recess Right te li Pe) pepnnmeot

Ap [bth
Cc. Plaintiffs suing under Bivens may only recover a the olton of certain constitutional rights. If you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 7:20-cv-00115-DC Document1 Filed 05/11/20 Page 4 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights ({Non—Prisoner)
a

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

— . /
LefedloAw [5 corlspikes AS A Teh,
III. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

LemsieHe, Tom brceen/ Apir, eto Coun Fes

B. What date and approximate time did the events giving rise to your claim(s) occur?

 

Or 9h Atarut fpugnst J0/% t2/f DATs

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?) A / Bavk
Loew, TY, Tile Fr, J aSicews Oth Ws , Gurg 4 os
Coan, Si¢ he) fos wen. capes Fe SED ie ; 4 a
Aywst- SCAR CN Se4i/t- Ontcu y Tin A- LOVPAB RORY 2070 7 -
pte . a OT hoger Ly. Leg & (4 fo- we

Ce. LYAL By obe.$

Sel PAT A eu! Abinsler Ages HE
A he ee Be °

Se Ved tl pT ees AYD y)

Det Mth fen tr ben. Sihviesiw

ch AID felt» me f°
gee red et th sha —}) es 1 biaep Sting Luly, Za Letty cen? W
LARP AIMS tf M+ —

 
Case 7:20-cv-00115-DC Document1 Filed 05/11/20 Page 5 of 7

Pro Se 15 (Rev_ 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Barns Ans Ss ES, C. Hee ep ) ece%sS Stic kW ! a <
Pew FREMONT ‘Peon Ki sprci Ong ole ita
hpeg- & Glow ey , SHIN MeN (PS pl TRL fark sp

) eo

Ls be wns CARE
Algelo Cop mn ly [psy it Al Let oun
rcfrns AD Erpengew-g ,
Severo LE c

Kae AY pina De » /)ebeor Ay - Jo Daw el

Vv. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. / on Hh a
L- lan! $20 POC, LEO OR THe p /e oe Alb de Boe
1a PIC; af fo
coe Ll! ee

fe (apf A ty pee! party

ead Cost:

frit, FP

Page Sof 6
Case 7:20-cv-00115-DC Document1 Filed 05/11/20 Page 6 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner
RSENS Rev. 126) Complaint for Violation of Civil Rights (Non-Prisomer)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: S — bo- 2622

 

A \ .
Signature of Plaintiff Mbt Barure
Printed Name of Plaintiff AWM Gy Dane. f
- ~

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

 

 

Page 6 of 6
 

: Document 1 Filed 05/11/20 Page 7 of 7

  

 

     
   
  
  

    

[BAR REESE |B I
“4 ag £ AVE K APT 11 DIMS: lixl4x11 IN
| SAN ANGELO, TX 76903 BILL SENDER
| UNITED STATES US g
4 1 UNITED STATES WESTERN COURT OF MIDL ;
gE UNITED STATES WESTERN COURT OF MIDL =:
ti | 200 E WALL ST §
"|
|

701

REFS
__DEpts

 

 

 

 

 

Nya FedEx

| { 1 Express

TAAL [E|

MON — 11 MAY 4:30P

| ath 3025 8658 1874 EXPRESS SAVER
BLMAFA "3
nx-us LBB

 

 

 

\ .
‘

~ VMN
